Citation Nr: 1125250	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for infectious fever.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for cervical radiculopathy.

6.  Entitlement to service connection for lumbar radiculopathy.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for a throat disorder.

10. Entitlement to service connection for diverticulitis.

11. Entitlement to service connection for multiple sclerosis.  

12. Entitlement to service connection for intermittent claudication (claimed as blood problems).  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran claims, among other things, that he has a throat condition and prostate cancer as a result of his military service.  The Veteran's service medical records consist of an entrance examination and report of medical history form dated in September 1971 and an August 1973 separation examination.  The entrance examination reflects normal clinical evaluations of the mouth and throat and genitourinary system.  The August 1973 separation examination reflects that a clinical evaluation of the Veteran's mouth and throat reflected that the Veteran underwent a surgical procedure to remove a polyp from his vocal cords.  Clinical evaluation of the genitourinary system reflects that the Veteran was noted to have a urinary tract infection.  

Private treatment records associated with the claims file reflect that the Veteran was diagnosed with prostatic adenocarcinoma in June 2005.  The records associated with the claims file do not reflect complaints, findings, or treatment for a throat condition.  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  However, VA's duty to provide a medical examination is not triggered unless the record contains evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for prostate cancer, the Board finds that a VA examination should be obtained.  As noted, the Veteran was noted to have a urinary tract infection at his separation from service in 1973 and he was diagnosed with prostate cancer in 1995.  With regard to the claimed throat condition, although the medical evidence does not reflect a current diagnosis, the Veteran's separation examination reflects that he underwent surgery to remove a polyp from his vocal cord.  Consequently, the Board finds that an examination should also be obtained with regard to this issue.   

The Veteran submitted a statement in August 2010 and reported that he continues to receive treatment for his claimed conditions and that he sought treatment for said disabilities at the VA Medical Center in San Juan.  To date no VA records have been obtained or associated with the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the VA treatment records must be obtained and associated with the claims file.  If the Veteran identifies any additional private records those records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment reports from the VA Medical Center in San Juan.  If the Veteran identifies any other records, those records should also be obtained.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed prostate cancer and throat disorder.  Any indicated tests, including X-rays if appropriate, should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed prostate cancer and, if diagnosed, throat disorder are related to his military service.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


